Citation Nr: 1511377	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  1-3-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than April 27, 1978 for the grant of service connection for generalized anxiety disorder with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In December 1971, the RO denied service connection for a neuropsychiatric disorder; the Veteran did not appeal.

2.  In a July 1978 rating decision, the RO granted service connection for anxiety neurosis and assigned an effective date of April 27, 1978, the date of receipt of the Veteran's claim.

3.  In February 2011, the Veteran asserted that the effective date for the grant of service connection for his psychiatric disorder should be the date of receipt of his original claim.


CONCLUSION OF LAW

To the extent that he is attempting to disturb the finality of the July 1978 rating decision, the Veteran's claim of entitlement to an effective date earlier than April 27, 1978, for the grant of service connection for anxiety neurosis, is dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  


Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014). 

The Veteran filed a claim of entitlement to service connection for nerves which was received by the Cleveland, Ohio RO in August 1971.  In December 1971 rating decision, the RO denied service connection for a nervous condition.  The Veteran did not appeal.  

The Veteran filed a new claim that was received by the New York, New York RO on April 27, 1978.  In a July 1978 rating decision, the RO granted service connection for anxiety neurosis and assigned an effective date of April 27, 1978.

In February 2011, the Veteran asserted that the effective date for the grant of service connection for his psychiatric disorder should be the date of receipt of his original claim.  He has explained that while his wife filed a claim while they were living in Ohio, they subsequently returned to New York, and that treatment records from VA facilities there proved that he lived in New York rather than Ohio.  

While it is sympathetic to the Veteran's arguments, the Board finds that the  claim of entitlement to an effective date earlier than April 27, 1978, for the grant of service connection for anxiety neurosis must be dismissed as a matter of law.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a rating decision has become final, as is the case here with the July 1978 rating decision which granted service connection for anxiety neurosis, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  In DiCarlo, the Federal Circuit specifically held that, "Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  Id. at pp. 55-56 (citations omitted).

In this case, it is undisputed that the July 1978 rating decision, which granted service connection and assigned an effective date of April 27, 1978, is final because the Veteran did not initiate a timely appeal by a filing a Notice of Disagreement or otherwise disagreeing with this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Following the issuance of the December 1971 rating decision, the next correspondence from the Veteran regarding disability benefits was not received until April 27, 1978, many years later.  

The Veteran essentially seeks revision of the prior final 1978 rating decision by means of a claim for an effective date earlier than April 27, 1978, for the grant of service connection for anxiety neurosis.  He has suggested that although he relocated following the filing of his August 1971 claim, VA facilities in New York were aware of his location and thus the RO should have known how to contact him.  While the Board expresses no opinion on the eventual success of a motion for revision of a prior final decision on the basis of clear and unmistakable error (CUE), the proper way to assert error in a final decision would be through an allegation that the RO's 1971 or 1978 decisions contained CUE.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  The Veteran is advised in this regard that a mere disagreement with how the facts were weighed in a prior final rating decision does not rise to the level of a valid CUE claim.  See, for example, Luallen v. Brown, 8 Vet. App. 92, 96 (1995), and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision, including on the basis of CUE, without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no legal entitlement to an effective date earlier than April 27, 1978 for the grant of service connection for anxiety neurosis.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

CONTINUED ON NEXT PAGE

ORDER

Entitlement to an effective date earlier than April 27, 1978 for the grant of service connection for generalized anxiety disorder with PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


